Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The present application, filed on July 2, 2021, in which claims 1-20 were presented for examination, of which claims 1-11 were cancelled, and claim 12 was amended, is being examined under the first inventor to file provisions of the AIA . 

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive. 
	Applicants 1st Argument: Further, the cited references-alone or in combination-fail to disclose or render obvious at least that "each of the upper protrusions includes a base which is pillar-shaped and is square- shaped when viewed in horizontal cross section and a tip end integrated with the base and tapered as the tip end goes upward," as recited by amended independent Claim 12. The Office Action concedes that Wang does not disclose upper protrusions that include a base that is square shaped when viewed in a horizontal cross section, but the Office Action alleges that "[i]t would have been an obvious matter of design choice to make the base of the upper protrusions square shaped when viewed in horizontal cross section, since such modification would have involved a mere change in shape, in order to enhance the aesthetic appearance of the sole." Applicant respectfully disagrees. Instead, based on the correct understanding of what is meant by "horizontal cross section" in the claims (i.e., "horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane"), the square shape of the base of the upper protrusions is much more than a mere design choice that enhances the aesthetic appearance of the sole. Rather, the square shape of the bases of the upper protrusions enables a configuration in which adjacent upper protrusions can be arranged such that the side portions (corresponding to sides of the square shape in plan view) of adjacent upper protrusions can be positioned close together and/or can be arranged in a substantially parallel and/or grid-like configuration. This is a non-trivial benefit of the disclosed technology because it enables the wearer to timely recognize the load applied to each portion of the planta upon contact with the ground, helping the wearer to more easily control his or her body movement. See, e.g., Specification at [0006], [0046]. At least in view of the non-trivial benefit of the recited configuration, the square shaped base of the upper protrusions is not "a mere change in shape, in order to enhance the aesthetic appearance of the sole."

	Examiners Response: Applicants Specification dated 09/21/2018 does not distinctly have each paragraph labeled. However, Examiner believes [0006] is referring to the paragraph shown in Page 2, Lines: 16-18 and [0046] is referring to the paragraph shown in Page 9, line: 23-Page 10, line: 11. If the applicant believes the citations above are correct, then [0006] states the following:
	“In view of the foregoing, it is therefore an object of the present disclosure to allow the wearer to timely recognize the load applied to each portion of the planta upon contact with the ground, so that he or she can easily control his or her body movement.” 
	Examiner respectfully disagrees, since the cited benefit above is not only possible for a base that is square shaped, but for any shaped base, since a wearer 
	“Rather, the square shape of the bases of the upper protrusions enables a configuration in which adjacent upper protrusions can be arranged such that the side portions (corresponding to sides of the square shape in plan view) of adjacent upper protrusions can be positioned close together and/or can be arranged in a substantially parallel and/or grid-like configuration.”, Wang does disclose a grid-like configuration, as shown in Fig. 8, with circular protrusions positioned close to each other. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).


	Applicants 2nd Argument: Lastly, even if Wang were to disclose any of the above elements of Claim 12 (which it does not), Wang's stated purpose is "to provide a sole that has rounded protrusions extending from the top surface of the sole body so that water follows between the protrusions and the wearer's foot supported on the protrusions will not be wet." Wang at [0005]. Thus, the field and object of Wang are substantially difference from the field and object of the present disclosure, which relate to footwear that "allow[s] the wearer to timely recognize the load applied to each portion of the planta upon contact with the ground, so that he or she can easily control his or her body movement." See as-filed Specification at 2:16-18. In view of this substantial difference in fields and objects of the respective disclosures, Applicant respectfully submits that Wang is non- analogous art. Applicant therefore requests that all rejections based on Wang be withdrawn.

	Examiners Response: Although the sole structure of Wang is intended to prevent a user’s foot from becoming wet, it is analogous to the applicant’s invention since it discloses substantially all of the claimed structural elements, and therefore it is fully capable of performing the same claimed function as the applicant’s invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (US PG Pub. 2002/0088140, embodiment of Fig. 9 “emb. Fig. 9”) in view of Wang et al (embodiment of Fig. 8 “emb. Fig. 8”).
	Regarding claim 12, Wang et al. “Wang” (emb. Fig. 9) discloses a sole structure for shoes (examiner notes the “sole structure” is shown in Fig. 9, which has elements inherited from the embodiment shown in element 10, Fig. 1), the sole structure comprising: 
	a sole body (10) supporting an entire planta of a wearer (Par. 0005, Lines: 1-5 and Par. 0016, Lines: 12-15); 
	a plurality of lower protrusions (21) protruding downward from a lower portion of the sole body (see annotated Fig. 9 below) toward the ground, and spaced from each other (examiner notes this limitation is shown in the annotated Fig. 9 below); and 
	a plurality of upper protrusions (11) protruding upward from an upper portion of the sole body toward the planta of the wearer (see annotated Fig. 9 below), each of the upper protrusions (11) being on an upper side of the sole body (see annotated Fig. 9 below) and overlapping with an associated one of the lower protrusions (examiner notes this limitation is shown in the annotated Fig. 9 below),  
	each of the lower protrusions (21) has, at its lower portion, a first region (see annotated Fig. 9 below) which makes contact with the ground (Par. 0018, Lines: 1-7), 
	each of the upper protrusions (11) has, at its upper portion, a second region (see annotated Fig. 9 below) configured to make contact with the planta of the wearer (Par. 0005, Lines: 1-5 and Par. 0016, Lines: 12-15) and is smaller than the first region (examiner notes this limitation is shown in the annotated Fig. 9 below), 
	each of the lower protrusions (21) is pillar-shaped to have a horizontal cross section (see annotated Fig. 9 below) whose outer dimension is uniform in shape and size from the lower portion of the sole body toward the ground (see annotated Fig. 9 below, Par. 0018, Lines: 1-7), 
	a bottom surface of each of the lower protrusions (see annotated Fig. 9 below) serves as the first region (see annotated Fig. 9 below), 
	each of the upper protrusions (11) includes a pillar-shaped base (see annotated Fig. 9 below) and a tip end (see annotated Fig. 9 below) integrated with the base (see annotated Fig. 9 below) and tapered as the tip end goes upward (examiner notes this limitation is shown in the annotated Fig. 9 below), and 
	the base of each of the upper protrusions (see annotated Fig. 9 below) has a height greater than a height of an associated one of the lower protrusions located under the base .   

    PNG
    media_image1.png
    545
    792
    media_image1.png
    Greyscale

Fig. 9-Examiner Annotated
	Wang (emb. Fig. 9) discloses the upper protrusions (11) are aligned with a plurality of lower protrusions (21, examiner notes this is shown in Fig. 9 above).	
	Wang (emb. Fig. 9) does not disclose each of the upper protrusions is at least partially vertically aligned with a corresponding one of the plurality of lower protrusions.
	However, Wang (emb. Fig. 8) teaches yet another sole structure, wherein Wang (emb. Fig. 8) teaches a plurality of lower protrusions (21, Fig. 8) placed throughout the sole (10, examiner notes the bottom of the sole has a plurality of lower protrusions within its entire perimeter).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lower protrusions of Wang (emb. Fig. 9), by incorporating the lower protrusions placed within the entire perimeter of the sole as taught by Wang (emb. Fig. 8), wherein with this combination each of the upper protrusions would be at least partially vertically aligned with a corresponding one of the plurality of lower protrusions, in order to provide suitable support ability of the load (Par. 0019).
	Examiner would like to point out that the embodiment of Fig. 9, although it only shows a vertical cross sectional view of the sole, since that embodiment has elements inherited from the embodiment shown in Fig. 1, which shows the upper protrusions are placed within the entire perimeter of the sole, one of ordinary skill in the art would recognize that the embodiment of Fig. 9 already has upper protrusions placed within the entire perimeter of sole, similar to how the lower protrusions are placed within the sole as shown in embodiment Fig. 8.
	They do not disclose the base of the upper protrusions square shaped when viewed in horizontal cross section, and each of the lower protrusions is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane.
	However, in other embodiments, shown in Fig. 6 and 7, Wang discloses the lower protrusions are shaped as circular or rectangular.
	It would have been an obvious matter of design choice to make the base of the upper protrusions square shaped when viewed in horizontal cross section, and each of the lower protrusions are square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane, since such a modification would have involved a mere change in shape, in order to enhance the aesthetic appearance of the sole. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 8, lines 4-9, applicant has not disclosed any criticality for the claimed limitations. 

	Regarding claim 15, Wang (emb. Fig. 9) in view of Wang (emb. of Fig. 8) discloses a shoe comprising the sole structure of claim 12 (Par. 0002, Lines: 9-13 and Par. 0003, Lines: 1-4 of Wang emb. of Fig. 9, examiner notes the sole described is intended to be used with shoes).  

Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Okamoto et al. (US PG Pub. 2015/0313310).
	Regarding claim 13, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8) discloses the invention substantially as claimed above. 
	Wang does not disclose the second regions of the upper protrusions vary in size depending on their positions with respect to portions of the planta of the wearer.  
	However, Okamoto teaches yet another sole structure for shoes, wherein Okamoto teaches a second regions of the upper protrusions (see annotated Fig. 3 below of Okamoto) vary in size depending on their positions with respect to portions of the planta of the wearer (Par. 0084, Lines: 6-8, examiner notes “the second regions of the upper protrusions” are shown as “varying in size depending on their positions” as shown in Fig. 3 and 4). 25  

    PNG
    media_image2.png
    451
    1066
    media_image2.png
    Greyscale
Fig. 3-Examiner Annotated
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper protrusions of Wang, by having the second region of the upper protrusions vary in size as taught by Okamoto, in order to provide certain regions of the sole with varying supports sized for specific areas of the user’s foot.

Regarding claim 14, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Okamoto disclose the upper protrusions (4, Fig. 3 and 4 of Okamoto) vary in height depending on their positions with respect to portions of the planta of the wearer (Par. 0084, Lines: 6-8, examiner notes “the upper protrusions” are shown as “varying in size depending on their positions” as shown in Fig. 3 and 4).  

Regarding claim 16, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Okamoto disclose a shoe comprising the sole structure of claim 13 (Par. 0002, Lines: 9-13 and Par. 0003, Lines: 1-4 of Wang, examiner notes the sole described is intended to be used with shoes). 
10  
Regarding claim 17, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Okamoto disclose a shoe comprising the sole structure of claim 14 (Par. 0002, Lines: 9-13 and Par. 0003, Lines: 1-4 of Wang, examiner notes the sole described is intended to be used with shoes).

	
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Nabernik (US PG Pub. 2013/0036631).
Regarding claim 18, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8) discloses the invention substantially as claimed above.
Wang does not disclose an upper.
	However, Nabernik teaches another similar sole structure, wherein Nabernik teaches an upper (22, Fig. 3) attached to an upper side of the sole structure (57, Par. 0109, Lines: 1-9), wherein the upper (22) includes an upper body (23) and an insole (29) integrated with the upper body (23, examiner notes this limitation is shown in Fig. 3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), by incorporating an upper including an upper body and an insole integrated with the upper body as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

	Regarding claim 19, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

	Regarding claim 20, Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Wang (emb. Fig. 9) in view of Wang (emb. Fig. 8), by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529.  The examiner can normally be reached on Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732